McCULLOCH, C. J. This is an action instituted by the plaintiff, Harger, against the Spadra Creek Coal Company to recover damages on account of personal injuries received by plaintiff while working for defendant in its coal mines in Johnson County, Arkansas. Plaintiff was employed as a driver, and alleges that while working in the mine he was injured as a result of the negligence of two other employees of the defendant company. The answer contained denials of the charge of negligence and the cause was tried before a jury upon the issues involved, and there was a verdict and judgment in favor of plaintiff for the recovery of damage s¡ and defendant has appealed. Defendant’s motion for new trial contained numerous assignments, among which was one that the verdict was against the preponderance of the evidence. The bill of exceptions recites a finding by the court in overruling the motion for new trial in the following language: “My opinion is that the plaintiff probably did not prove'the liability of the defendant by a preponderance of the evidence; and I think the evidence probably does no.t justify the amount of damages returned. But these questions were submitted to the jury and I do not feel disposed to interfere with the verdict.” It is contended by defendant’s counsel that the above statement of the court constituted a finding that the verdict of the jury was against the preponderance of the evidence, and that it therefore became the duty of the court to sustain the motion and grant a new trial. We think that the contention of counsel is correct and that the court erred in refusing to grant a new trial upon its finding that the verdict was not 'supported by the preponderance of the evidence. The case is controlled by the decision of this court in the case of Spadra Creek Coal Co. v. Callahan, 196 S. W. 477, 129 Ark. 448. The language of the court in reciting its finding in each case is identical, except in the present case the word “probably” was inserted so as to recite that “the plaintiff probably did not prove the liability of the defendant by a preponderance of the evidence.” The use of the word “probably” did not lessen the effect of the language used as constituting a finding that the verdict was against the preponderance of the evidence. The words used clearly indicate a belief or conclusion on the part of the court that the verdict was contrary to the preponderance of the evidence, and under those circumstances it was the duty of the court to grant a new trial. The word “probably” is defined as “likely as far as the evidence shows,” and “having more evidence for than against,”.or “apparently true, yet possibly false.” The difference in the precise language used, therefore, does not put the ease outside the operation of the rule announced by this court in the Callahan case, sufra. The judgment is, therefore, reversed and the cause remanded with directions to grant a new trial.